EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Chellgren on 9/9/21.
The application has been amended as follows: 

Claim 26 is amended to recite:
A method for high temperature gasification, comprising:
	flowing a stream of a first hydrocarbon gas from an entrance of a bottom annular plenum region over one or more heat transfer fins located within the bottom annular plenum region and towards a bottom inlet at a bottom of an annular plenum;
flowing the stream of the first hydrocarbon gas from the bottom inlet toward a top outlet of the annular plenum;
heating the flowing first gas along the axial length of the annular plenum;
flowing the heated gas from the top outlet to a top inlet of a cylindrical plenum and toward a bottom outlet of the cylindrical plenum;
heating the flowing gas along the axial length of the cylindrical plenum; 
converting the first hydrocarbon gas to a syngas by said heating in at least one of the annular or cylindrical plenums;
removing the syngas from the bottom outlet; and 
flowing the removed syngas from the bottom outlet over a heat sink located in a bottom cylindrical can, wherein the heat sink and heat transfer fins are in thermal communication,
wherein the bottom annular plenum region is located below the annular plenum region and the cylindrical plenum.

Claim 30 is amended to recite:
The method of claim 29, wherein the bottom annular plenum region is discrete from the annular plenum

The following is an examiner’s statement of reasons for allowance: the closest available prior art is the Matsui (US 6,814,944 B1) reference. Matsui teaches claim 26 as amended on 9/8/21: a fuel is provided at the bottom 4 of an apparatus over heat transfer fins 16 that are in thermal communication with a heat sink 10 located within a cylindrical plenum (column 3, line 51 to column 4, line 14). Matsui does not teach the claims as amended above, however. A bottom annular plenum region in Matsui is arbitrarily defined as the lower portion of the apparatus and not a discrete element. By reciting that the bottom annular plenum region is located below the annular plenum region and the cylindrical plenum, all three elements’ structures are defined in relation to each other. Figure 3A of the instant Drawings depicts this structure. There is no motivation in the prior art of record to modify Matsui to include this structure. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725